Exhibit 21 Exhibits Subsidiaries Address Bio Refining Industries Inc 7251 West Lake Mead Blvd, Suite 300 Las Vegas, Nevada 89128, United State of America Research Fuel Corp Sdn Bhd 31C-3, Kelana Mall, Jalan SS6/12, 47301 Petaling Jaya, Selangor, Malaysia Plant Biofuels Corporation Sdn Bhd 31C-3, Kelana Mall, Jalan SS6/12, 47301 Petaling Jaya, Selangor, Malaysia Century Corp Sdn Bhd 31C-3, Kelana Mall, Jalan SS6/12, 47301 Petaling Jaya, Selangor, Malaysia Optimis Teguh Sdn Bhd 31C-3, Kelana Mall, Jalan SS6/12, 47301 Petaling Jaya, Selangor, Malaysia PT Plant Biofuels Galeri Niaga Mediterania Blok K8H, JL. Pantai Indah Utara 2, Pantai Indah Kapuk, 14460 Jakarta, Indonesia PT Optimis Teguh Galeri Niaga Mediterania Blok K8H, JL. Pantai Indah Utara 2, Pantai Indah Kapuk, 14460 Jakarta, Indonesia
